ALLOWANCE
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Response to Amendment(s)
The Amendment, filed on January 21st, 2022, has been entered and acknowledged by the Examiner.
Claim(s) 1-20 are pending in the instant application.
Terminal Disclaimer(s)
The terminal disclaimer filed on March 12th, 2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of U.S. Pat. No. 10,598,322 has been reviewed and is accepted.  
The terminal disclaimer has been recorded.
Drawings
The drawings were received on March 23rd, 2020.  These drawings are considered acceptable by Examiner. 
Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) is acknowledged to U.S. Provisional Application No. 63/308,508.
Response to Remark(s)
Examiner finds Applicant's Arguments/Remark, filed on January 21st, 2022 that the foregoing amendment and response, does place this application in condition for allowance to be true (specifically drawn to pages 7-8 of Remarks). 
Allowable Subject Matter
A.	Claim(s) 1-10 are allowed over the prior art of record.
The following is an examiner's statement of reasons for allowance:
The prior art of record (most comprehensive prior art of record to Zhang and Kassay et al.,) suggests a luminaire comprising: a cover having an outer wall and a first set of corrugations; a base connected to a first side of the cover having a second set of corrugations corresponding to the first set of corrugations, the base and cover forming a housing; a light emitter connected to the base so that the base is positioned between the light emitter and the cover.
However, the prior art of record neither anticipates nor renders obvious to one ordinary skilled in the art the luminaire comprising the various elements as claimed above in combination with the specific limitation of a pendant cover releasably connected to a second side of the cover, the second side opposite the first side, the pendant cover having an opening for directly receiving a support to connect the housing to a support surface and position the housing over an area as set forth in Claim 1 (Examiner find Applicant’s arguments pertaining to rejection of Claim 1 – coupled with the subsequent amendment - to be persuasive). That is, in the instant application, the base and pendant cover are connected to either side of the cover, whereas in Zhang, the cover and pendant cover are connected to either side of the base.   
Claim(s) 9-10 are allowable because of their dependency status from Claim 1.
B.	Claim(s) 11-16 are allowed over the prior art of record.
The following is an examiner's statement of reasons for allowance:

However, the prior art of record neither anticipates nor renders obvious to one ordinary skilled in the art the luminaire comprising the various elements as claimed above in combination with the specific limitation of a control component mounted directly to the inner wall of the cover so that the control component is fixed to the cover during removal of the cover from the base as set forth in Claim 11. 
Examiner find Applicant’s arguments pertaining to rejection of Claim 11 to be persuasive; specifically that there is no partial portion mounted directly to any part of the cover, Page 7 of Remarks.
Claim(s) 12-16 are allowable because of their dependency status from Claim 11.
C.	Claim(s) 17-20 are allowed over the prior art of record.
The following is an examiner's statement of reasons for allowance:
The prior art of record (most comprehensive prior art of record to Zhang in view of Kassay et al.,) teaches a luminaire comprising: a cover having an outer wall and a 
However, the prior art of record neither anticipates nor renders obvious to one ordinary skilled in the art the luminaire comprising the various elements as claimed above in combination with the specific limitation of wherein the lens mount is configured to connect to the base in a first orientation for connecting a first style of lens and to connect to the base in a second orientation for connecting a second style of lens different from the first style as set forth in Claim 17.  
Claim(s) 18-20 are allowable because of their dependency status from Claim 17.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HANA SANEI FEATHERLY whose telephone number is 571-272-8654.  The examiner can normally be reached on M-R 8-12 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rajarshi Chakraborty can be reached on 571-272-7242.  The fax phone number for the organization where this application or proceeding is assigned is 571-272-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).


/Hana Featherly/
Hana Sanei Featherly
Art Unit 2875 Patent Examiner

/RAJARSHI CHAKRABORTY/Supervisory Patent Examiner, Art Unit 2875